                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  LUTHER EDWARD EASLEY,                            )
                                                   )
               Plaintiff,                          )
                                                   )
  v.                                               )     No. 2:21-CV-076-DCLC-CRW
                                                   )
  TONYA WHEAT, WASHINGTON                          )
  COUNTY DETENTION CENTER,                         )
  CHRIS LOWE, LEIGHTA LIGHTNING,                   )
  THE STATE OF TENNESSEE, THE                      )
  CITY OF JONESBOROUGH, and                        )
  CAPTAIN HENSLEY,                                 )
                                                   )
               Defendant.                          )

                                  MEMORANDUM OPINION

        The Court is in receipt of a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983

 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 2]. For the reasons set forth

 below, Plaintiff’s motion for leave to proceed in forma pauperis [Id.] will be GRANTED and this

 action be DISMISSED because the complaint fails to state a claim upon which relief may be

 granted under § 1983.

        I.     FILING FEE

        First, as it appears from Plaintiff’s motion for leave to proceed in forma pauperis [Id.] that

 he is unable to pay the filing fee, this motion will be GRANTED.

        Because Plaintiff is an inmate in the Washington County Detention Facility, he will be

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

 be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200,

 Greeneville, Tennessee 37743, twenty percent (20%) of Plaintiff’s preceding monthly income (or

 income credited to Plaintiff’s trust account for the preceding month), but only when such monthly




Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 1 of 7 PageID #: 21
 income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00)

 has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

         To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

 provide a copy of this memorandum opinion and the accompanying order to the custodian of

 inmate accounts at the institution where Plaintiff is now confined and the Court’s financial deputy.

 This order shall be placed in Plaintiff’s prison file and follow him if he is transferred to another

 correctional institution.

         II.     SCREENING STANDARD

         Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

 complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

 for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard that the

 Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544 (2007) “governs [PLRA screening] dismissals for failure state a claim []

 because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive this initial review, a prisoner complaint “must

 contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

         Formulaic and conclusory recitations of elements of a claim are insufficient to state a

 plausible claim for relief. Id. at 681. Likewise, allegations that do not raise a plaintiff’s right to

 relief “above a speculative level” fail to state a claim upon which relief may be granted.

 Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings and hold them to

 a less strict standard than lawyer-drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                                    2


Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 2 of 7 PageID #: 22
        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

        III.    COMPLAINT ALLEGATIONS

        On March 4, 2021, Plaintiff “signed on protective custody” because gang members posed

 a threat of death or serious physical injury to him [Doc 1 p. 3]. Because he is in protective custody,

 Plaintiff cannot order food from commissary, get two full hours of recreation, or order a word

 search book, even though inmates in classification protective custody can order a word search

 book and commissary food [Id. at 4–6]. Also, Plaintiff is able to use the telephone and inmate

 chirping device only on Wednesday, but inmates who are not in protective custody are able to use

 those items every day [Id. at 4]. Plaintiff tried to get a grievance form by writing a captain, but

 the captain never brought him one, and Plaintiff wrote to Defendant Major Lowe about these

 issues, but he got no answer [Id. at 6].

        Plaintiff is suing for “abuse of [his] rights,” “cru[el] and unreasonable punishment,

 violation of [his] constitutional right, emotional dis[]tress, mental dis[]tress, [and] threatening

 [and] cursing [him],” and he seeks two billion dollars and for the Court to contact the jail to find

 out why he is being punished in protective custody [Id. at 5, 7].

        IV.     ANALYSIS

        First, as to Plaintiff’s claim that the conditions of his protective custody confinement

 violate his Eighth Amendment rights, “the Constitution does not mandate comfortable prisons.”

 Rhodes v. Chapman, 452 U.S. 337, 349 (1981). Accordingly, “[n]ot every unpleasant experience

 a prisoner might endure while incarcerated constitutes cruel and unusual punishment within the

 meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987). “Routine

 discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

                                                   3


Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 3 of 7 PageID #: 23
 Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). Thus, only

 “extreme deprivations” that deny a prisoner “‘the minimal civilized measure of life’s necessities”

 violate a prisoner’s rights under the Eighth Amendment. Id. at 8–9 (citations and quotations

 omitted). In examining such claims, the court must determine whether the risk of which the

 plaintiff complains is “so grave that it violates contemporary standards of decency to expose

 anyone unwillingly to such a risk. In other words, the prisoner must show that the risk of which

 he complains is not one that today’s society chooses to tolerate.” Helling v. McKinney, 509 U.S.

 25, 36 (1993); see also Rhodes, 452 U.S. at 347.

         Plaintiff’s allegations that he does not get two hours of recreation, cannot order commissary

 food or a word book, and can only use a phone and chirping device on Wednesdays do not allege

 any grave risk of harm to him or an extreme deprivation of a life necessity that violates his rights

 under the Eighth Amendment.

         Specifically, as to Plaintiff’s allegation that he does not get two hours of recreation,

 prisoners are entitled to enough exercise to maintain reasonably good physical and mental

 health. Walker v. Mintzes, 771 F.2d 920, 927 (6th Cir. 1985); Patterson v. Mintzes, 717 F.2d 284,

 289 (6th Cir. 1983). While the Sixth Circuit does not require a certain amount of exercise for

 prisoners, it has held that “‘a total or near-total deprivation of exercise or recreational opportunity,

 without penological justification,’” impinges on a prisoner’s Eighth Amendment rights. Rodgers

 v. Jabe, 43 F.3d 1082, 1086–88 (6th Cir. 1995). Nothing in the complaint allows the Court to

 plausibly infer that any named Defendant has totally, or nearly totally, denied Plaintiff

 opportunities to exercise or have recreational time, and thus Plaintiff’s allegation that he does not

 receive two full hours of recreation fails to state a claim upon which relief may be granted under

 § 1983.

                                                    4


Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 4 of 7 PageID #: 24
        Moreover, as to Plaintiff’s allegation that he is only able to use a phone and chirping device

 on Wednesdays, prisoners have “no right to unlimited telephone use.” Washington v. Reno, 35

 F.3d 1093, 1100 (6th Cir. 1994). Rather, “a prisoner’s right to telephone access is subject to

 rational limitations in the face of legitimate security interests of the penal institution. The exact

 nature of telephone service to be provided to inmates is generally to be determined by prison

 administrators, subject to court scrutiny for unreasonable restrictions.” Id. Moreover, the Sixth

 Circuit has cautioned that district courts should not interfere with administration of jails except in

 the most compelling situations. Glover v. Johnson, 855 F.2d 277 (6th Cir. 1988) (setting forth

 public policy concerns regarding court interference with jail administration). Plaintiff has not set

 forth any facts to support a finding that his ability to use a telephone or chirping device only on

 Wednesday is a compelling situation requiring the Court to interfere in jail administration.

        Also, as to Plaintiff’s allegation that he cannot order food from commissary while in

 protective custody, nothing in the complaint allows the Court to plausibly infer that Plaintiff does

 not receive enough food to sustain his good health, and he does not have a constitutional right to

 purchase food from the commissary. See Richmond v. Settles, 450 F. App’x 448, 456 (6th Cir.

 2011) (providing that where a prisoner’s diet is sufficient to sustain the prisoner’s good health, no

 constitutional right has been violated); Adams v. Hardin County Det. Center, 2016 WL 2858911,

 at *3–4 (W.D. Ky., May 16, 2016) (collecting cases finding that prisoners have no constitutional

 right to purchase commissary items).

        Moreover, as to Plaintiff’s allegation that he cannot order a word search book, prisoners

 retain their First Amendment rights that are “not incompatible with their status as prisoners, ‘or

 with the legitimate penological objectives of the corrections system.’” Jones v. Caruso, 569 F.3d

 258, 267 (6th Cir. 2009) (citing Pell v. Procunier, 417 U.S. 817, 832 (1974)). However, prison

                                                   5


Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 5 of 7 PageID #: 25
 officials may impinge on these constitutional rights if that intrusion “is reasonably related to

 legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Plaintiff’s conclusory

 allegation that he cannot order a word search book, but inmates in classification protective custody

 can do so, does not allow the Court to plausibly infer that any named Defendant has denied him

 access to publications in a manner that violates his First Amendment rights.

        Further, Plaintiff’s allegations that he was unable to file grievances and unnamed persons

 have threatened and cursed him fail to allege a constitutional violation. Argue v. Hofmeyer, 80 F.

 App’x 427, 430 (6th Cir. 2003) (holding that a prisoner has “no inherent constitutional right

 to an effective prison grievance procedure”); Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir.

 2004) (providing that harassment and verbal abuse do not constitute the type of infliction of pain

 that the Eighth Amendment prohibits).

        Accordingly, even liberally construing the complaint in Plaintiff’s favor, it fails to state a

 claim upon which relief may be granted under § 1983 as to any Defendant, and this action will be

 DISMISSED.

 V.     CONCLUSION

        For the reasons set forth above:

        1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] will be GRANTED;

        2. Plaintiff will be ASSESSED the civil filing fee of $350.00;

        3. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit the
           filing fee to the Clerk in the manner set forth above;

        4. The Clerk will be DIRECTED to provide a copy of this memorandum opinion and the
           accompanying order to the custodian of inmate accounts at the institution where
           Plaintiff is now confined and the Court’s financial deputy;

        5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
           upon which relief may be granted under § 1983;

                                                  6


Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 6 of 7 PageID #: 26
       6. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
          and 1915A; and

       7. The Court CERTIFIES that any appeal from this action would not be taken in good
          faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
          Procedure.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:

                                                 s/Clifton L. Corker
                                                 United State District Judge




                                             7


Case 2:21-cv-00076-DCLC-CRW Document 4 Filed 05/18/21 Page 7 of 7 PageID #: 27
